ie oy tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun uniform issue list pep ra t legend taxpayer a individual b ira c financial_institution d account e financial_institution f individual g financial_institution h amount dear - ma this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated april and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code n m the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution of amount from ira c taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by code sec_408 was due to an error by financial_institution f taxpayer a was married to individual b individual b maintained ira c an individual_retirement_annuity ira under sec_408 of the code with financial_institution d individual b passed away on date soon after his death taxpayer a requested a distribution from ira c as individual b’s beneficiary on date taxpayer a met with individual g who had been taxpayer a’s and individual b’s financial advisor for years she showed him a check for amount which had been distributed from ira c individual g noticed the check had been written by financial_institution d an insurance_company he concluded amount had to represent a life_insurance death_benefit he failed to investigate the source of amount per his advice that her family investment accounts be consolidated taxpayer a deposited amount into account e a non-ira account with financial_institution f taxpayer a represents she did not understand the tax consequences of this transaction she relied on individual g to recommend to her the most prudent way to invest amount subsequent to the expiration of the 60-day rollover period for amount taxpayer a reviewed internal_revenue_service publication individual_retirement_accounts and discovered she could have elected to roll individual b’s ira into an ira in her own name she communicated this to individual g who told her he should have asked her some questions about the source of amount the ruling_request is accompanied by a letter from financial_institution h which admits that individual g failed to exercise due diligence as taxpayer a’s financial advisor had he determined that amount had been distributed from taxpayer b’s ira c he would have advised her to deposit it into her own ira as a spousal_rollover based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers o o t sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides in summary that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up an maintained in the name of the surviving_spouse sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her following the erroneous advice provided by financial_institution f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount back into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent n l a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at ' sincerely yours co bt a willard manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
